Order entered October 3, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00921-CV
                                     No. 05-19-00933-CV

             FLUOR CORPORATION, FLUOR ENTERPRISES, INC., AND
                    FLUOR DANIEL MEXICO, S.A., Appellants

                                               V.

                                      E.D.G.M., Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-15978

                                           ORDER
               Before Chief Justice Burns, Justice Whitehill, and Justice Molberg

       Before the Court are appellants’ two petitions for permissive appeal. In appellate cause

number 05-19-00921-CV appellants seek review of the trial court’s interlocutory order denying,

in part, their motion to dismiss for forum nonconveniens. In appellate cause number 05-19-

00933-CV, appellants seek review of the trial court’s interlocutory order denying their motion to

strike an intervention. We GRANT appellants’ petitions for permissive appeal.

       On the Court’s own motion, we CONSOLIDATE the appeal docketed as appellate cause

number 05-19-00933-CV into the appeal docketed as appellate cause number 05-19-00921-CV.
All further filings and correspondence with this Court shall use only appellate cause number 05-

19-00921-CV.

           A notice of appeal is deemed to have been filed as of the date of this order, and the appeal

will proceed in accordance with the rules governing accelerated appeals. See TEX. R. APP. P.

28.3(k).

           We ORDER Felicia Pitre, Dallas County District Clerk, and Marcey Poeckes, Official

Court Reporter for the 298th Judicial District Court, to file their respective records WITHIN

TWENTY DAYS of the date of this order.

           We DIRECT the Clerk of this Court to send a copy of this order to the Honorable Emily

Tobolowsky, Presiding Judge of the 298th Judicial District Court; Ms. Pitre; Ms. Poeckes; and all

parties.

                                                         /s/    ROBERT D. BURNS, III
                                                                CHIEF JUSTICE

Justice Molberg would deny the petitions for permissive appeal.